El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Interpuesta apelación en el presente caso á la Corte de Dis-trito de Mayagüez contra la sentencia dictada por la corté municipal de San Germán, dicha corte de distrito condenó al acusado á un mes de cárcel y al pago de las costas. No se hizo diligencia alguna por parte del apelante, excepto la interposi-ción del recurso, lo que manifiestamente se hizo para demorar el procedimiento. T no encontrando nosotros error alguno en los autos, debemos confirmar la sentencia apelada.

Confirmada.

*244Jueces concurrentes Sres. Presidente Quiñones y Asocia-dos, Hernández y MacLeary.
El Juez Asociado Sr. Figueras, no intervino en la reso-lución de este caso.